Citation Nr: 1439409	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-46 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected disability. 

3.  Entitlement to service connection for a right shoulder disability, including as secondary to a service-connected disability.
 
4.  Entitlement to service connection for a left shoulder disability, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in May 2010, but withdrew his hearing request in January 2011.  See 38 C.F.R. § 20.704(e) (2013).  Thus, the matter is appropriately before the Board for appellate review.  Id.

In March 2013, the Board remanded these claims for additional development and consideration.  The claims have been returned to the Board for adjudication.  


FINDING OF FACT

1.  The most probative evidence fails to link the Veteran's claimed lumbar spine disability to his service.

2.  The most probative evidence fails to link the Veteran's claimed cervical spine disability to his service or to a service connected disability.
3.  The most probative evidence fails to link the Veteran's claimed right shoulder disability to his service or to a service connected disability.

4.  The most probative evidence fails to link the Veteran's claimed left shoulder disability to his service or to a service connected disability.


CONCLUSION OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309, 3.310 (2013).

4.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  A March 2010 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

The Board also notes VA has satisfied the duty to assist.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative have identified additional, relevant outstanding records.  
 
In March 2013, the Board remanded the Veteran's claims in order to obtain VA examinations.  The Board finds there has been substantial compliance with its January 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was scheduled for VA examinations later that month.  The Veteran, however, did not attend the scheduled examination or request to have the examination rescheduled.  Indeed, his representative noted the Veteran was out of the country and asked for a decision based on the evidence of record.  As the Veteran did not request that the examination be rescheduled, the Board will adjudicate the claim based on the evidence of record.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.



II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record shows the Veteran has a current disabilities pertaining to his lumbar and cervical spines, and right and left shoulders.  Therefore, the question is whether these disabilities were incurred in service, or were caused or aggravated by a service connected disability. 

The Board notes the Veteran's service treatment records do not reflect any complaints or treatment for any of the claimed disabilities.  The claims file contains VA treatment records dating from 2004 to the present, which note the Veteran's complaints of and treatment for these disorders.  In fact, these records concern a myriad of musculoskeletal and other disabilities, but at no point was an opinion promulgated by the VA treating physicians regarding the etiology of the Veteran's claimed disorders, specifically, that they were considered related to service in any way.  

In June 2010, the Veteran was scheduled for a VA examination in connection with a claim for non-service connected pension.  During this examination, diagnoses of degenerative disc disease (DDD) of the lumbar spine, cervical spine spondylolisthesis, and osteoarthritic changes of the acromioclavicular joints, bilaterally, were confirmed.  Further, the examiner noted the Veteran's statement that the date of onset for the lumbar spine disability was 1968, and for the cervical spine disability was 1972, with pain radiating to his shoulders.  However, an etiological opinion was not provided by this VA examiner.  

In March 2013, the Board remanded these claims to specifically have the Veteran undergo VA examinations to determine the nature and etiology of the claimed disorders.  However, the Veteran failed to report for the scheduled VA examinations.  As such, there is simply no competent medical or lay evidence of record that attributes any of the Veteran's claimed disorders to his military service pursuant to any theory of entitlement.  

The Board recognizes the Veteran himself is of the opinion that his lumbar spine disability is attributable to his military service.  Further, he asserts that his cervical spine disability is casually related to his lumbar spine disability, and his bilateral shoulder disability is causally related to his cervical spine disability.  While a layperson, he is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Such matters, however, do not include the etiology of his currently diagnosed DDD of the lumbar and cervical spines, and osteoarthritis of the right and left shoulders, which requires medical expertise to resolve.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  As such, the Veteran's lay assertions, standing alone, are insufficient to establish these causal relationships.  

Moreover, the Board does not consider the Veteran's reported history of the onset of his disabilities to be credible, specifically the onset of his lumbar spine disability.  This is because the history details have not been consistently reported and it is inconsistent with the service treatment records.  During the June 2010 VA examination for non-service connected pension, the veteran reported the onset of his lumbar spine disability was 1968.  However, VA treatment records dated from August 2007 note his report that he began suffering back pain 6 years ago, approximately 2001.  Given this, and that a contemporaneous record is more probative of the Veteran's health in service than statements made decades later, the Board does not find his current report of an in-service lumbar spine injury to be credible.  

The Board has considered whether any other theory of entitlement would allow the Veteran to prevail in his claims for service connection.  However, the evidence does not suggest that the Veteran's diagnosed disabilities manifested within the initial post-service year such that service connection may be presumed.  See 38 C.F.R. §§ § 3.309(a)(2013).  Further, VA benefits may not be established through a showing of continuity of symptomatology as this has not been demonstrated in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases listed in 38 C.F.R. § 3.309(a) ). 

In summary, the Board finds that the evidence of record is insufficient to warrant service connection for these claims under any theory of entitlement.  



ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


